Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 1 of 30 PageID #: 60




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------- x

 EDO GELBARD; LUKE HANNA; MICHAEL
 STERNFELD; and TIM YOUNG,                                                   ANSWER TO THE
                              Plaintiffs,                                    COMPLAINT

                               -against-                                     20 CV 3163 (MKB) (RER)

 CITY OF NEW YORK; Mayor BILL de BLASIO,
 in his individual capacity; NYPD Commissioner
 DERMOT SHEA, in his individual capacity; NYPD                               Jury Trial Demanded
 Chief of Department TERENCE MONAHAN, in
 his individual capacity; and NYPD Members of the
 Service JOHN and JANE DOES #1-40, in their
 individual capacities,

                                                 Defendants.

 ----------------------------------------------------------------------- x


                  Defendants City of New York (“City”), Mayor Bill de Blasio, NYPD Police

 Commissioner Dermot Shea, and NYPD Chief of Department Terence Monahan (“defendants”),

 by their attorney, Georgia Pestana, Acting Corporation Counsel of the City of New York, for

 their answer to the complaint, respectfully allege, upon information and belief, as follows:

         1.       Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph “1,” except admit that protests occurred in New York City from May 2020 to

 June 2020.

         2.       Deny the allegations set forth in paragraph “2” of the complaint.

         3.       Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “3” of the complaint.
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 2 of 30 PageID #: 61




         4.      Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “4” of the complaint. 1

         5.      Deny the allegations set forth in paragraph “5” of the complaint.

         6.      Deny the allegations set forth in paragraph “6” of the complaint.

         7.      Deny the allegations set forth in paragraph “7” of the complaint.

         8.      Deny the allegations set forth in paragraph “8” of the complaint.

         9.      Deny the allegations set forth in paragraph “9” of the complaint.

         10.     Deny the allegations set forth in paragraph “10” of the complaint.

         11.     Deny that the allegations set forth in paragraph “11” of the complaint, and further

 state that they are argumentative and conclusions of law rather than averment of fact, to which

 no response is required.

         12.     Deny the allegations set forth in paragraph “12” of the complaint, and further state

 that they are argumentative and conclusions of law rather than averment of fact, to which no

 response is required.

         13.     Deny the allegations set forth in paragraph “13” of the complaint, and further state

 that they are argumentative and conclusions of law rather than averment of fact, to which no

 response is required.



 1
   In light of plaintiffs’ failure to provide defendants with HIPAA-compliant medical releases for treatment
 relating to plaintiffs’ purported injuries, defendants must deny knowledge or information sufficient to
 form a belief as to the truth of many of the allegations, including those relating to plaintiffs’ alleged
 injuries. Defendants requested plaintiffs provide the records releases approximately eight weeks ago.
 Plaintiffs objected to this request, and defendants referred plaintiffs to the law in this Circuit, citing the
 Honorable J. Paul Oetken’s ruling that “[d]efendants cannot reasonably be expected to proceed without
 [plaintiff]’s medical releases, which they need to conduct the necessary investigation before answering
 the allegations in his complaint.” Draeger v. City of New York, No. 17 Civ. 3059 (JPO), 2017 U.S. Dist.
 LEXIS 191660, at *3-4 (S.D.N.Y. Nov. 20, 2017). Plaintiffs stated that they would provide the medical
 releases approximately two weeks ago, but those releases have been received and so defendants have been
 unable to request the medical records necessary to answer the allegations relating to plaintiffs’ purported
 injuries.
                                                     -2-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 3 of 30 PageID #: 62




        14.     Deny the allegations set forth in paragraph “14” of the complaint, and further state

 that they are argumentative and conclusions of law rather than averment of fact, to which no

 response is required.

        15.     Deny the allegations set forth in paragraph “15” of the complaint, and further state

 that they are argumentative and conclusions of law rather than averment of fact, to which no

 response is required.

        16.     Deny the allegations set forth in paragraph “16” of the complaint, except admit

 that plaintiffs purport to proceed as stated therein.

        17.     Deny the allegations set forth in paragraph “17” of the complaint, except admit

 that plaintiffs purport to invoke the Court’s jurisdiction as stated therein.

        18.     Deny the allegations set forth in paragraph “18” of the complaint, except admit

 that plaintiffs purport to base venue as stated therein.

        19.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “19” of the complaint.

        20.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “20” of the complaint.

        21.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “21” of the complaint.

        22.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “22” of the complaint.

        23.     Deny the allegations set forth in paragraph “23” of the complaint, except admit

 that the City of New York is a municipal corporation organized under the laws of the State of

 New York.



                                                  -3-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 4 of 30 PageID #: 63




         24.    Deny the allegations set forth in paragraph “24” of the complaint, except admit

 that defendant Bill de Blasio is the Mayor of the City of New York, whose work place is City

 Hall.

         25.    Deny the allegations set forth in paragraph “25” of the complaint, except admit

 that defendant Dermot Shea is the Police Commissioner of the New York City Police

 Department (“NYPD”) whose work place is One Police Plaza.

         26.    Deny the allegations set forth in paragraph “26” of the complaint, except admit

 that defendant Terence Monahan is the Chief of Department of the NYPD whose work place is

 One Police Plaza.

         27.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “27” of the complaint as it pertains to unidentified defendants.

         28.    State that the allegations set forth in paragraph “28” of the complaint are not

 allegations of fact to which a response is required.

         29.    State that the allegations set forth in paragraph “29” of the complaint are not

 allegations of fact to which a response is required.

         30.    Deny the allegations set forth in paragraph “30” of the complaint, except admit

 that plaintiffs purport to proceed as stated therein.

         31.    Paragraph “31” is a demand for a jury trial and therefore no response is required.

         32.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “32” of the complaint.

         33.    Deny the allegations set forth in paragraph “33” of the complaint, except admit

 that protests occurred in New York City.




                                                  -4-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 5 of 30 PageID #: 64




        34.     Deny the allegations set forth in paragraph “34” of the complaint, except admit

 that protests occurred in New York City on or about May 29, 2020.

        35.     Deny knowledge or information sufficient to form a belief as the allegations set

 forth in paragraph “35” of the complaint.

        36.     Deny the allegations set forth in paragraph “36” of the complaint, except admit

 that many of the protests occurred in downtown Brooklyn and downtown Manhattan.

        37.     Deny the allegations set forth in paragraph “37” of the complaint, except admit

 that looting and violence occurred during the protests.

        38.     Deny the allegations set forth in paragraph “38” of the complaint.

        39.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “39” of the complaint.

        40.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “40” of the complaint.

        41.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “41” of the complaint.

        42.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “42” of the complaint.

        43.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “43” of the complaint.

        44.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “44” of the complaint.

        45.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “45” of the complaint.



                                                -5-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 6 of 30 PageID #: 65




        46.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “46” of the complaint.

        47.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “47” of the complaint.

        48.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “48” of the complaint.

        49.     Deny the allegations set forth in paragraph “49” of the complaint.

        50.     Deny the allegations set forth in paragraph “50” of the complaint.

        51.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “51” of the complaint.

        52.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “52” of the complaint.

        53.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “53” of the complaint.

        54.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “54” of the complaint.

        55.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “55” of the complaint.

        56.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “56” of the complaint.

        57.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “57” of the complaint.




                                                -6-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 7 of 30 PageID #: 66




        58.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “58” of the complaint, and respectfully refer the Court to the

 text of the testimony for its content and context.

        59.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “59” of the complaint.

        60.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “60” of the complaint.

        61.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “61” of the complaint.

        62.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “62” of the complaint.

        63.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “63” of the complaint.

        64.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “64” of the complaint.

        65.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “65” of the complaint.

        66.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “66” of the complaint.

        67.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “67” of the complaint.

        68.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “68” of the complaint.



                                                 -7-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 8 of 30 PageID #: 67




         69.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “69” of the complaint.

         70.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “70” of the complaint.

         71.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “71” of the complaint

         72.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “72” of the complaint.

         73.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “73” of the complaint.

         74.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “74” of the complaint.

         75.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “75” of the complaint.

         76.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “76” of the complaint, and respectfully refer the Court to the

 text of the article for its content and context.

         77.     Deny the allegations set forth in paragraph “77” of the complaint.

         78.     Deny the allegations set forth in paragraph “78” of the complaint.

         79.     State that the allegations set forth in paragraph “79” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

         80.     Deny the allegations set forth in paragraph “80” of the complaint.




                                                    -8-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 9 of 30 PageID #: 68




        81.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “81” of the complaint, and respectfully refer the Court to the

 text of the Patrol Guide provision for its content and context.

        82.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “82” of the complaint.

        83.     Deny the allegations set forth in paragraph “83” of the complaint

        84.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “84” of the complaint, and respectfully refer the Court to the

 text of the Patrol Guide provision for its content and context.

        85.     Deny the allegations set forth in paragraph “85” of the complaint.

        86.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “86” of the complaint, and respectfully refer the Court to the

 New York City Charter chapters for their content and context.

        87.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “87” of the complaint, and respectfully refer the Court to the

 New York City Charter chapter for its content and context.

        88.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “88” of the complaint, and respectfully refer the Court to the

 New York City Charter chapter for its content and context.

        89.     Deny the allegations set forth in paragraph “89” of the complaint, except admit

 that Police Commissioner Shea has authority to set NYPD policy.

        90.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “90” of the complaint.



                                                -9-
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 10 of 30 PageID #: 69




        91.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “91” of the complaint, and respectfully refer the Court to the

 news conference for its content and context.

        92.     Deny the allegations set forth in paragraph “92” of the complaint, except admit

 that Chief Monahan is the NYPD Chief of Department.

        93.     Deny the allegations set forth in paragraph “93” of the complaint, except admit

 that Chief Monahan supervises a number of NYPD commands.

        94.     Deny the allegations set forth in paragraph “94” of the complaint, except admit

 that Chief Monahan is the NYPD Chief of Department.

        95.     Deny the allegations set forth in paragraph “95” of the complaint.

        96.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “96” of the complaint.

        97.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “97” of the complaint.

        98.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “98” of the complaint.

        99.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “99” of the complaint.

        100.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “100” of the complaint.

        101.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “101” of the complaint.




                                                - 10 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 11 of 30 PageID #: 70




        102.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “102” of the complaint.

        103.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “103” of the complaint, and respectfully refer the Court to the

 press availability for its content and context.

        104.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “104” of the complaint, and respectfully refer the Court to the

 press availability for its content and context.

        105.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “105” of the complaint, and respectfully refer the Court to the

 press availability for its content and context.

        106.    Deny the allegations set forth in paragraph “106” of the complaint.

        107.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “107” of the complaint, and respectfully refer the Court to the

 press briefing for its content and context.

        108.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “108” of the complaint, and respectfully refer the Court to the

 press briefing for its content and context.

        109.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “109” of the complaint, and respectfully refer the Court to the

 press briefing for its content and context.




                                                   - 11 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 12 of 30 PageID #: 71




        110.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “110” of the complaint, and respectfully refer the Court to the

 press briefing for its content and context.

        111.    State that the allegations set forth in paragraph “111” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

        112.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “112” of the complaint, and respectfully refer the Court to the

 interview for its content and context.

        113.    Deny the allegations set forth in paragraph “113” of the complaint, and

 respectfully refer the Court to the interview for its content and context.

        114.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “114” of the complaint.

        115.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “115” of the complaint, and respectfully refer the Court to the

 segment for its content and context.

        116.    Deny the allegations set forth in paragraph “116” of the complaint.

        117.    Deny the allegations set forth in paragraph “117” of the complaint.

        118.    Deny the allegations set forth in paragraph “118” of the complaint.

        119.    Deny the allegations set forth in paragraph “119” of the complaint.

        120.    Deny the allegations set forth in paragraph “120” of the complaint.

        121.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “121” of the complaint, and respectfully refer the Court to the

 litigation referenced therein.



                                                - 12 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 13 of 30 PageID #: 72




        122.    Deny the allegations set forth in paragraph “122” of the complaint.

        123.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “123” of the complaint.

        124.    Deny the allegations set forth in paragraph “124” of the complaint, except admit

 that Chief Monahan is the NYPD Chief of Department.

        125.    Deny the allegations set forth in paragraph “125” of the complaint, except admit

 that there was a protest took place on June 3, 2020 in downtown Brooklyn.

        126.    Deny the allegations set forth in paragraph “126” of the complaint, except admit

 that the protest was, upon information and belief, in support of the Black Lives Matter

 movement.

        127.    Deny the allegations set forth in paragraph “127” of the complaint, except admit

 that a curfew was in effect in New York City on or about June 3, 2020.

        128.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “128” of the complaint.

        129.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “129” of the complaint.

        130.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “130” of the complaint.

        131.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “131” of the complaint.

        132.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “132” of the complaint.




                                               - 13 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 14 of 30 PageID #: 73




        133.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “133” of the complaint.

        134.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “134” of the complaint.

        135.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “135” of the complaint.

        136.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “136” of the complaint.

        137.    Deny the allegations set forth in paragraph “137” of the complaint.

        138.    Deny the allegations set forth in paragraph “138” of the complaint.

        139.    Deny the allegations set forth in paragraph “139” of the complaint.

        140.    Deny the allegations set forth in paragraph “140” of the complaint.

        141.    Deny the allegations set forth in paragraph “141” of the complaint.

        142.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “142” of the complaint.

        143.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “143” of the complaint.

        144.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “144” of the complaint, and respectfully refer the Court to the

 video for its content and context.

        145.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “145” of the complaint, and respectfully refer the Court to the

 video for its content and context.



                                               - 14 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 15 of 30 PageID #: 74




        146.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “146” of the complaint.

        147.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “147” of the complaint, and respectfully refer the Court to the

 video for its content and context.

        148.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “148” of the complaint, and respectfully refer the Court to the

 video for its content and context.

        149.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “149” of the complaint, and respectfully refer the Court to the

 interview for its content and context.

        150.    Deny the allegations set forth in paragraph “150” of the complaint.

        151.    Deny the allegations set forth in paragraph “151” of the complaint.

        152.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “152” of the complaint.

        153.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “153” of the complaint.

        154.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “154” of the complaint.

        155.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “155” of the complaint.

        156.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “156” of the complaint.



                                               - 15 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 16 of 30 PageID #: 75




        157.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “157” of the complaint.

        158.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “158” of the complaint.

        159.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “159” of the complaint.

        160.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “160” of the complaint.

        161.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “161” of the complaint.

        162.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “162” of the complaint.

        163.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “163” of the complaint.

        164.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “164” of the complaint.

        165.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “165” of the complaint.

        166.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “166” of the complaint.

        167.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “167” of the complaint.




                                               - 16 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 17 of 30 PageID #: 76




        168.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “168” of the complaint.

        169.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “169” of the complaint.

        170.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “170” of the complaint.

        171.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “171” of the complaint.

        172.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “172” of the complaint.

        173.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “173” of the complaint.

        174.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “174” of the complaint.

        175.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “175” of the complaint.

        176.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “176” of the complaint.

        177.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “177” of the complaint.

        178.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “178” of the complaint.




                                               - 17 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 18 of 30 PageID #: 77




        179.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “179” of the complaint.

        180.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “180” of the complaint.

        181.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “181” of the complaint.

        182.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “182” of the complaint.

        183.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “183” of the complaint.

        184.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “184” of the complaint.

        185.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “185” of the complaint.

        186.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “186” of the complaint.

        187.    Deny the allegations set forth in paragraph “187” of the complaint.

        188.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “188” of the complaint.

        189.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “189” of the complaint.

        190.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “190” of the complaint.



                                               - 18 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 19 of 30 PageID #: 78




        191.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “191” of the complaint.

        192.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “192” of the complaint.

        193.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “193” of the complaint.

        194.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “194” of the complaint.

        195.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “195” of the complaint.

        196.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “196” of the complaint.

        197.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “197” of the complaint.

        198.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “198” of the complaint.

        199.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “199” of the complaint.

        200.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “200” of the complaint.

        201.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “201” of the complaint.




                                               - 19 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 20 of 30 PageID #: 79




        202.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “202” of the complaint.

        203.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “203” of the complaint.

        204.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “204” of the complaint.

        205.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “205” of the complaint.

        206.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “206” of the complaint.

        207.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “207” of the complaint.

        208.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “208” of the complaint.

        209.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “209” of the complaint.

        210.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “210” of the complaint.

        211.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “211” of the complaint.

        212.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “212” of the complaint.




                                               - 20 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 21 of 30 PageID #: 80




        213.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “213” of the complaint.

        214.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “214” of the complaint.

        215.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “215” of the complaint.

        216.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “216” of the complaint.

        217.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “217” of the complaint.

        218.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “218” of the complaint.

        219.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “219” of the complaint.

        220.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “220” of the complaint.

        221.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “221” of the complaint.

        222.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “222” of the complaint.

        223.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “223” of the complaint.




                                               - 21 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 22 of 30 PageID #: 81




        224.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “224” of the complaint.

        225.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “225” of the complaint.

        226.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “226” of the complaint.

        227.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “227” of the complaint.

        228.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “228” of the complaint.

        229.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “229” of the complaint.

        230.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “230” of the complaint.

        231.    Deny the allegations set forth in paragraph “231” of the complaint.

        232.    Deny the allegations set forth in paragraph “232” of the complaint.

        233.    Deny the allegations set forth in paragraph “233” of the complaint.

        234.    Deny the allegations set forth in paragraph “234” of the complaint, except admit

 that the protests were covered by the media.

        235.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “235” of the complaint, and respectfully refer the Court to

 Governor Cuomo’s comments for their content and context.




                                                - 22 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 23 of 30 PageID #: 82




         236.    Deny the allegations set forth in paragraph “236” of the complaint, except admit

 that the protests were covered by the media.

         237.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “237” of the complaint.

         238.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “238” of the complaint, and respectfully refer the Court to the

 City Council hearings for their content and context.

         239.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “239” of the complaint.

         240.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “240” of the complaint, and respectfully refer the Court to the

 article or report for its content and context.

         241.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “241” of the complaint.

         242.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “242” of the complaint, and respectfully refer the Court to the

 article or report for its content and context.

         243.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “243” of the complaint, and respectfully refer the Court to the

 article or report for its content and context.

         244.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “244” of the complaint.




                                                  - 23 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 24 of 30 PageID #: 83




         245.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “245” of the complaint.

         246.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “246” of the complaint, and respectfully refer the Court to press

 briefing for its content and context.

         247.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “247” of the complaint, and respectfully refer the Court to

 Mayor de Blasio’s comments for their content and context.

         248.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “248” of the complaint, and respectfully refer the Court to

 Mayor de Blasio’s comments for their content and context.

         249.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “249” of the complaint, and respectfully refer the Court to the

 Commissioner Shea’s comments for their content and context.

         250.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “250” of the complaint and its related footnote, and respectfully

 refer the Court to the text of the public reports for their content and context.

         251.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “251” of the complaint.

         252.    In response to the allegations set forth in the paragraph “252” of the complaint,

 defendants repeat and reallege the responses set forth in the proceeding paragraphs of this

 answer, as if fully set forth herein.

         253.    Deny the allegations set forth in paragraph “253” of the complaint.



                                                 - 24 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 25 of 30 PageID #: 84




         254.    Deny the allegations set forth in paragraph “254” of the complaint.

         255.    Deny the allegations set forth in paragraph “255” of the complaint.

         256.    Deny the allegations set forth in paragraph “256” of the complaint.

         257.    State only that the allegations set forth in paragraph “257” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

         258.    Deny the allegations set forth in paragraph “258” of the complaint.

         259.    In response to the allegations set forth in the paragraph “259” of the complaint,

 defendants repeat and reallege the responses set forth in the proceeding paragraphs of this

 answer, as if fully set forth herein.

         260.    Deny the allegations set forth in paragraph “260” of the complaint.

         261.    Deny the allegations set forth in paragraph “261” of the complaint.

         262.    Deny the allegations set forth in paragraph “262” of the complaint.

         263.    Deny the allegations set forth in paragraph “263” of the complaint.

         264.    State only that the allegations set forth in paragraph “264” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

         265.    Deny the allegations set forth in paragraph “265” of the complaint.

         266.    In response to the allegations set forth in the paragraph “266” of the complaint,

 defendants repeat and reallege the responses set forth in the proceeding paragraphs of this

 answer, as if fully set forth herein.

         267.    Deny the allegations set forth in paragraph “267” of the complaint.

         268.    Deny the allegations set forth in paragraph “268” of the complaint.

         269.    Deny the allegations set forth in paragraph “269” of the complaint.

         270.    Deny the allegations set forth in paragraph “270” of the complaint.



                                               - 25 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 26 of 30 PageID #: 85




         271.    State only that the allegations set forth in paragraph “271” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

         272.    Deny the allegations set forth in paragraph “272” of the complaint.

         273.    In response to the allegations set forth in the paragraph “273” of the complaint,

 defendants repeat and reallege the responses set forth in the proceeding paragraphs of this

 answer, as if fully set forth herein.

         274.    Deny the allegations set forth in paragraph “274” of the complaint.

         275.    Deny the allegations set forth in paragraph “275” of the complaint.

         276.    Deny the allegations set forth in paragraph “276” of the complaint.

         277.    Deny the allegations set forth in paragraph “277” of the complaint.

         278.    State only that the allegations set forth in paragraph “278” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

         279.    Deny the allegations set forth in paragraph “279” of the complaint.

         280.    In response to the allegations set forth in the paragraph “280” of the complaint,

 defendants repeat and reallege the responses set forth in the proceeding paragraphs of this

 answer, as if fully set forth herein.

         281.    Deny the allegations set forth in paragraph “281” of the complaint.

         282.    Deny the allegations set forth in paragraph “282” of the complaint.

         283.    State only that the allegations set forth in paragraph “283” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

         284.    Deny the allegations set forth in paragraph “284” of the complaint.




                                               - 26 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 27 of 30 PageID #: 86




         285.    In response to the allegations set forth in the paragraph “285” of the complaint,

 defendants repeat and reallege the responses set forth in the proceeding paragraphs of this

 answer, as if fully set forth herein.

         286.    Deny the allegations set forth in paragraph “286” of the complaint.

         287.    Deny the allegations set forth in paragraph “287” of the complaint.

         288.    State only that the allegations set forth in paragraph “288” of the complaint are

 conclusions of law rather than averment of fact, to which no response is required.

         289.    Deny the allegations set forth in paragraph “289” of the complaint.

         290.    In response to the allegations set forth in the paragraph “290” of the complaint,

 defendants repeat and reallege the responses set forth in the proceeding paragraphs of this

 answer, as if fully set forth herein.

         291.    Deny the allegations set forth in paragraph “291” of the complaint.

         292.    Deny the allegations set forth in paragraph “292” of the complaint

         293.    Deny the allegations set forth in paragraph “293” of the complaint.

         294.    Deny the allegations set forth in paragraph “294” of the complaint.

                                FIRST AFFIRMATIVE DEFENSE:

         295.    The complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE:

         296.    Any injury alleged to have been sustained resulted from plaintiffs’ own culpable

 or negligent conduct or the culpable and/or the negligent conduct of others for whom the City of

 New York is not responsible, and was not the proximate result of any act of the defendants.




                                                - 27 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 28 of 30 PageID #: 87




                              THIRD AFFIRMATIVE DEFENSE:

        297.    Defendants de Blasio, Shea, and Monahan did not violate any clearly established

 constitutional or statutory right of which a reasonable person would have known and, therefore,

 are protected by qualified immunity.

                            FOURTH AFFIRMATIVE DEFENSE:

        298.    Defendants City of New York, de Blasio, Shea, and Monahan have not violated

 any rights, privileges or immunities under the Constitution or laws of the United State or the

 State of New York or any political subdivision thereof, nor have defendants City, de Blasio,

 Shea, and Monahan violated any act of Congress providing for the protection of civil rights.

                              FIFTH AFFIRMATIVE DEFENSE:

        299.    To the extent any force was used, such force was reasonable, justified, and

 necessary to accomplish official duties and to protect the officers’ own physical safety and the

 safety of others.

                              SIXTH AFFIRMATIVE DEFENSE:

        300.    Punitive damages cannot be assessed against defendant City.

                            SEVENTH AFFIRMATIVE DEFENSE:

        301.    Plaintiffs provoked any incident.

                             EIGHTH AFFIRMATIVE DEFENSE:

        302.    Plaintiffs may have failed to mitigate their alleged damages.

                              NINTH AFFIRMATIVE DEFENSE:

        303.    Plaintiffs has failed to state a claim under Monell v. Dep’t of Social Services, 436

 U.S. 658 (1978).




                                               - 28 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 29 of 30 PageID #: 88




                 WHEREFORE, Defendants City of New York, Mayor Bill de Blasio, NYPD

 Commissioner Dermot Shea, and NYPD Chief of Department Terence Monahan request

 judgment dismissing the complaint in its entirety, together with the costs and disbursements of

 this action, and such other and further relief as the Court may deem just and proper.

 Dated:          New York, New York
                 November 4, 2020


                                                         GEORGIA PESTANA
                                                         Acting Corporation Counsel
                                                                 of the City of New York
                                                          Attorney for Defendants City, de Blasio,
                                                                 Shea, and Monahan
                                                         100 Church Street, Rm. 3-186
                                                         New York, New York 10007
                                                         (212) 356-2663
                                                         kareilly@law.nyc.gov

                                                         By:
                                                               ___________________________
                                                               KATHLEEN D. REILLY
                                                               Assistant Corporation Counsel
                                                               Special Federal Litigation Division

 cc:      BY ECF
          Doug Lieb, Esq., Attorney for Plaintiffs
          David Lebowitz, Esq., Attorney for Plaintiffs




                                                - 29 -
Case 1:20-cv-03163-MKB-RER Document 14 Filed 11/04/20 Page 30 of 30 PageID #: 89




                   Docket No. 20 CV 3163 (MKB) (RER)
                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK

                   EDO GELBARD; LUKE HANNA; MICHAEL
                   STERNFELD; and TIM YOUNG ,

                                                                              Plaintiffs,

                                                       -against-

                   CITY OF NEW YORK; MAYOR BILL DE BLASIO,
                   IN HIS INDIVIDUAL CAPACITY; NYPD
                   COMMISSIONER DERMOT SHEA, IN HIS
                   INDIVIDUAL CAPACITY; NYPD CHIEF OF
                   DEPARTMENT TERENCE MONAHAN, IN HIS
                   INDIVIDUAL CAPACITY; AND NYPD MEMBERS
                   OF THE SERVICE JOHN AND JANE DOES #1-40, IN
                   THEIR INDIVIDUAL CAPACITIES,

                                                                          Defendants.


                                 ANSWER TO THE COMPLAINT


                                   GEORGIA PESTANA
                     Acting Corporation Counsel of the City of New York
                     Attorney for Defendants City of New York, de Blasio,
                                     Shea, and Monahan
                                      100 Church Street
                                  New York, New York 10007

                                     Of Counsel: Kathleen D. Reilly
                                          Tel: (212) 356-2663

                   Due and timely service is hereby admitted.

                   New York, New York. ............................................, 2020

                   .................................................................................. Esq.

                   Attorney for .......................................................................




                                                        - 30 -
